652 F.3d 495 (2011)
In re CEDA MILLS, INC., Debtor
Chet Duffy, Appellant.
In re Ceda Mills, Inc., Appellant.
Nos. 10-3948, 10-4018.
United States Court of Appeals, Third Circuit.
Submitted Under Third Circuit L.A.R. 34.1(a) July 15, 2011.
July 18, 2011.
John P. Lacher, Esq., Elsie R. Lampl, Esq., Robert O. Lampl, Esq., Robert O. Lampl & Associates, Pittsburgh, PA, for Debtor and Appellant.
Michael Kaminski, Esq., Haig M. Sakoian, Esq., Blumling & Gusky, Pittsburgh, PA, for Appellant.
*496 Present: RENDELL, SMITH and ROTH, Circuit Judges.

JUDGMENT ORDER
MARJORIE O. RENDELL, Circuit Judge.
This is an appeal from the District Court's order dismissing as untimely an appeal taken from an order of the Bankruptcy Court dated April 13, 2010: (a) adopting the recommendation of the United States Trustee and overruling the Debtor's response in opposition, and (b) directing the Debtor to remit surplus funds to minority shareholders. (App 9-10) ("Order").
We find that the matters decided in the Order had not previously been decided by the Bankruptcy Court, and conclude, therefore, that the appeal from the Order was timely.
Accordingly, we vacate the District Court's order dismissing the appeal from the Order, and remand for the District Court to consider the merits of the appeal.